Citation Nr: 1542153	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  08-34 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to May 22, 2006 and in excess of 70 percent rating from May 22, 2006 for anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) prior to May 22, 2006. 

3.  Entitlement to basic eligibility to Dependents' Educational Assistance (DEA) prior to May 22, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Although the Veteran requested a hearing before a Veterans Law Judge in his November 2008 substantive appeal, he withdrew such request via correspondence received in July 2011.  See 38 C.F.R. § 20.702(e) (2015).

This matter was remanded for additional development in November 2011

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2013, the Veteran submitted a letter from the Social Security Administration (SSA) which indicates that SSA found the Veteran to be disabled from January 1989.  SSA does not indicate in the letter which disability was found to be the Veteran's primary disability.  The Board finds that a remand is necessary to obtain any outstanding SSA disability records.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2015); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).



Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration all records pertinent to the Veteran's award of Social Security disability benefits as well as the medical records relied upon concerning that claim.  

2.  After completing all indicated development, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

